Case 5:19-cv-05078-PKH Document 14                Filed 05/15/19 Page 1 of 2 PageID #: 111



                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


DEBORAH MANLEY, ON BEHALF
OF THEMSELVES AND ALL
OTHERS SIMILARLY SITUATED                                                           PLAINTIFFS

v.                               Case No. 5:19-CV-05078-PKH

UNITEDHEALTH GROUP INC.;
UNITED HEALTHCARE SERVICES,
INC.; UNITEDHEALTHCARE, INC.;
UNITEDHEALTHCARE INSURANCE
CO.; UMR, INC.; UNITED
HEALTHCARE OF ARKANSAS;
JOHN DOE CORPORATIONS 1
THROUGH 10; AND JOHN DOE
ENTITIES 1 through 10                                                             DEFENDANTS


      DEFENDANTS’ MOTION TO DISMISS FOR LACK OF SUBJECT MATTER
             JURISDICTION AND FAILURE TO STATE A CLAIM

       Defendants     UnitedHealth     Group     Inc.,   United    Healthcare    Services,    Inc.,

UnitedHealthCare, Inc., UnitedHealthCare Insurance Co., UMR, Inc., and United Healthcare of

Arkansas (collectively, “Defendants”) move the Court for an Order dismissing Plaintiff Deborah

Manley’s claims against them under Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil

Procedure. Plaintiff’s claims are unwarranted because this Court lacks subject matter jurisdiction

over this action. Dismissal is also warranted because Plaintiff did not exhaust the plan’s internal

administrative review process before filing suit. Therefore, Plaintiff’s case should be dismissed

in its entirety pursuant to Rules 12(b)(1) and 12(b)(6). In support of their motion, Defendants

rely upon their contemporaneously filed supporting brief, which is incorporated herein by

reference.
Case 5:19-cv-05078-PKH Document 14     Filed 05/15/19 Page 2 of 2 PageID #: 112



                                       Eva C. Madison (98183)
                                       emadison@littler.com
                                       LITTLER MENDELSON, P.C.
                                       217 E. Dickson Street, Suite 204
                                       Fayetteville, AR 72701
                                       479.582.6100

                                       Noah G. Lipschultz (admitted pro hac vice)
                                       nlipschultz@littler.com
                                       LITTLER MENDELSON, P.C.
                                       1300 IDS Center
                                       80 S. 8th Street
                                       Minneapolis, MN 55402
                                       612.630.1000

                                       Wesley E. Stockard (admitted pro hac vice)
                                       wstockard@littler.com
                                       LITTLER MENDELSON, P.C.
                                       3344 Peachtree Road NE
                                       Suite 1500
                                       Atlanta, GA 30326
                                       404.443.3502

                                       Attorneys for Defendants




                                     -2-
